Title: To James Madison from William Kirkpatrick, 31 August 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


31 August 1803, Málaga. Has not written since 28 June because of “a severe indisposition,” from which he is “now recovering fast.” “Two days ago” received JM’s letter of 9 Apr. by way of the frigate Philadelphia. Forwarded dispatches to Gavino and Simpson. Reports that Captain Bainbridge captured the Moroccan cruiser Mirboka, Capt. Ibrahim Luberez, of 22 guns and 100 men, which had captured the U.S. brig Celia, Capt. Richard Bowen, of Boston “and secured her Captain & Crew, notwithstanding that Capt Luberez was provided with a Passport from Consul Simpson.” Having retaken the Celia, Bainbridge “is now on his way to Gibraltar With both Vessels” to await Preble’s decision. Believes war with Morocco is “inevitable” after “this unjustifiable Step.” Finds some comfort in the fact that the emperor’s “views have been at once unmasked, and that One of his largest Cruizers has already fallen into our Hands.” Learns by O’Brien’s letter from Algiers of 2 Aug. that two Tripolitan cruisers have sailed for the Spanish coast. Has no further accounts of the U.S. squadron in the Mediterranean. Has received “the Copy of the Laws of the United States, of the Session of Congress preceding the last, as also a Copy of the act suplementary to the Act Concerning Consuls & Vice Consuls, and for the further protection of American Seamen.” “I … shall make them a rule for my Conduct in such Occurrences as may take place.… I am extremely happy to observe that Congress had adopted such Wise, & proper measures, regarding the discharge of Seamen in foreign Ports, they will I am persuaded effectually prevent the Abuses that were formerly Committed.” Encloses a note detailing “the Charges to which American, and all foreign Vessels are Subjected in this Port,” as well as “a note of the Charges on Spanish Vessels.” Spain has eliminated “the duties hitherto exacted on all Kinds of Grains, and Flour, on account of the bad Harvest throughout Spain, this order is to remain in force till the 1 June next.” U.S. ships “continue to be admitted here, immediately on arrival, which is a fortunate Circumstance.” Encloses a letter from Bainbridge to the secretary of the navy.
 

   
   RC (DNA: RG 59, CD, Malaga, vol. 1). 3 pp. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Letter not found, but it was probably similar to the letter of the same date from O’Brien to John Gavino (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:504).



   
   U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5.



   
   Enclosure not found, but Bainbridge’s 29 Aug. 1803 letter is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:522.



   
   A full transcription of this document has been added to the digital edition.

